NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WILLIAM ALDERMAN, DC #086061,      )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2229
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

William Alderman, pro se.



PER CURIAM.

              Affirmed.




SILBERMAN, KELLY, and VILLANTI, JJ., Concur.